ACCEPTED
                                                                                       01-15-00560-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  8/28/2015 6:09:01 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                          IN THE COURT OF APPEALS FOR THE
                          FIRST DISTRICT COURT OF APPEALS
                                  HOUSTON, TEXAS                     FILED IN
                                 NO. 01-15-00560-CR           1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              8/28/2015 6:09:01 PM
MICHAEL DAVILA
                                                              CHRISTOPHER A. PRINE
APPELLANT                             On Appeal from Cause   Number   1359876
                                                                      Clerk
                                      From the 351st District Court
                                      Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                          Designation Of New Lead Counsel

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

COMES NOW, Michael Davila, and pursuant to Tex. R. App. Proc. 6.1 gives notice of
a new lead counsel designated by the Harris County Public Defender’s Office to his
appeal:
                      Sarah V. Wood
                      Assistant Public Defender
                      Harris County, Texas
                      Texas Bar Number 24048898
                      1201 Franklin, 13th Floor
                      Houston, Texas 77002
                      Phone: (713) 368-0016
                      Fax: (713) 368-9278
                      Sarah.Wood@pdo.hctx.net


Respectfully Submitted,
ALEXANDER BUNIN
Chief Public Defender
Harris County, Texas

/s/ Sarah V. Wood                           /s/ Mark Kratovil

SARAH V. WOOD                               MARK KRATOVIL
Current Counsel                             Former Counsel
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office -—
Appellate Section, via the electronic delivery efile service.



                                       /s/ Sarah V. Wood
                                       Sarah V. Wood